         Case 2:18-cr-00292-DWA Document 373 Filed 11/13/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES                                 )
                                              )
       v.                                     ) CR 18-292
                                              )
ROBERT BOWERS                                 )
                                              )

                                   MEMORANDUM ORDER

       The parties and the Court have engaged in ongoing discussions regarding the deadlines

for mental health evidence in this matter. Defendant has filed a Motion for Leave to file a status

report regarding its progress, under seal and ex parte. [339]. The Government has filed a

response. [372]. The Government objects to the Defendant’s Motion on grounds of delay and

because ex parte proceedings are disfavored. Defendant’s Motion, filed on October 30, 2020,

related to the Status Report filed the same day, and the telephone conference on November 2,

2020, at which mental health deadlines were to be discussed. Defendant, in particular, wished to

provide the Court with specifics regarding the state of its mental health investigation and expert

work. At this juncture, the Court does not require such specifics; the pertinent deadlines have

not been set, and the Motion will be denied as moot.

        While the Government’s position is well-taken, this capital case represents serious

consequences. In addition, the country is in the grip of an unprecented pandemic. As stated in

Chief Judge Hornak’s October 30, 2020 Administrative Order at Docket No. 2:20-mc-394,

within this District, pandemic-related restrictions have “materially and substantially impaired or

wholly curtailed, and continue to impair, the ability of defense counsel to engage in necessary

case and field investigations and client consultations, particularly but not exclusively as to




                                                  1
         Case 2:18-cr-00292-DWA Document 373 Filed 11/13/20 Page 2 of 2




detained defendants.” The Court fully appreciates the various interests at stake and will make

every effort to avoid undue delay, but the gravity of the effects of COVID-related restrictions in

this matter cannot be ignored.

       A telephone conference is scheduled for January 12, 2021, at 1:00 PM. At that

conference, the defense shall be prepared to discuss deadlines relating to mental health issues,

and the Court anticipates setting deadlines. In addition, Defendant shall file an interim report by

December 29, 2020, apprising the Court of its progress. The Government is correct that ex parte

proceedings are disfavored; in all cases, and particularly those of unique public interest, the

decision to permit private filings is consequential. At this juncture, it appears that the defense

should be able to apprise the Court of its progress without revealing protected information, as it

did in the Status Report filed on October 30, 2020.

       AND NOW, this 13th day of November, 2020, IT IS SO ORDERED.

                                              BY THE COURT:



                                              ________________________

                                              Donetta W. Ambrose
                                              Senior Judge, U.S. District Court




                                                  2
